MEMORANDUM **
Herbert O. Allen appeals pro se the district court’s order denying his motion to proceed in forma pauperis (“IFP”) because of an inadequate showing of indigency. We have jurisdiction under 28 U.S.C. § 1291. We review the denial of leave to proceed IFP for abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and we affirm.
The district court did not abuse its discretion in finding that Allen presented an inadequate showing of indigency and denying him IFP status. Based on the information that Allen provided in his IFP application, the district court was unable to verify that because of his poverty, Allen could not meet court costs and still be able to provide himself with the necessities of life. See Rowland v. California Men’s Colony, 506 U.S. 194, 113 S.Ct. 716, 722, 121 L.Ed.2d 656 (1993); United States v. McQuade, 647 F.2d 938, 940 (9th Cir.1981).
Allen’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.